Citation Nr: 1641450	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with panic attacks and major depressive disorder from May 27, 2010 to September 11, 2012. 

2.  Entitlement to an initial rating higher than 70 percent for PTSD with panic attacks and major depressive disorder from September 11, 2012 to June 3, 2015.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Worman, Attorney at Law 




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1968 to July 1972. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2016, a motion of extension of time was granted pursuant to the provisions of 38 C.F.R. § 20.900(c)(3).  Additional evidence was received in August 2016.

The issues of entitlement to an initial rating higher than 70 percent for PTSD with panic attacks and major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 27, 2010 to June 3, 2015, PTSD with panic attacks and major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  


CONCLUSION OF LAW

From May 27, 2010 to June 3, 2015, the criteria for an initial uniform rating of 70 percent disabling for PTSD with panic attacks and major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38°C.F.R. §°4.130; Diagnostic Code 9411 (2015)  


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

As addressed below, the Board grants additional benefits on appeal and defers further consideration of higher rating still pending additional development.  As no adverse determination is being rendered, the Board need not discuss compliance with the duty to notify and duty to assist provisions of 38 U.S.C.A. §§ 5103 and 5103A.

ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a December 2010 rating decision, the Veteran was granted service connection for PTSD.  He was assigned a 30 percent rating, effective March 27, 2010.  In a March 2016 rating, his PTSD with panic attacks and major depressive disorder was assigned a rating of 70 percent disabling, effective September 11, 2012.  He appeals the initial disability ratings assigned.  

The Veteran's PTSD with panic attacks and major depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a 70 percent rating for PTSD with panic attacks and major depressive disorder is warranted from May 27, 2010 to September 11, 2012.  To that end, a 70 percent disability rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the June 2010 VA examination, the Veteran was noted to have PTSD symptoms to include a degree of hypervigilance, avoidance of crowds, irritability, a short temper, problems maintaining personal relationships, little or no friends, difficulty on the job, periods of depression and intrusive thoughts.  A GAF score of 49 was assigned which the examiner noted was indicative of fairly serious symptomatology.  

In November 2010, the Veteran reported and was treated for suicidal ideation.  In May 2011, while hospitalized for another disorder, the Veteran put a cord around his neck and wanted to harm himself.  At that time, he reported calling the suicide hotline four times since January 2011.  He again reported thoughts of suicide but denied having a plan or intent to follow through with the thoughts in September 2011.  

During this period of time, in various statements, the Veteran also reported having no effective work relationships, lost motivation and constant depression.  He asserted that his change in behavior caused him to be demoted from a management position at work and that he had to resign from an adjunct teaching position.  Aside from his wife, he expressed that he did not have any effective social or personal relationships.  

Given the evidence discussed in the June 2010 VA examination, outpatient treatment records, the lay statements of record and GAF scores assigned during this time, the Board finds that occupational and social impairment with deficiencies in most areas is shown from May 27, 2010 to September 11, 2012.  Hence, entitlement to a uniform 70 percent rating for PTSD with panic attacks and major depressive disorder since May 27, 2010 is granted.

As addressed below, the Board defers consideration of a higher rating still pending additional development.



ORDER

Entitlement to a rating of 70 percent for PTSD with panic attacks and major depressive disorder from May 27, 2010 to June 3, 2015 is granted.  


REMAND

The Veteran appeals the denial of a rating higher than 70 percent disabling for PTSD with panic attacks and major depressive disorder.  The Board notes that since the Veteran's last VA examination in June 2015 it appears that his disability may have worsened.  To that end, in August 2016, H. G, PH.D. found that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  While she found that the Veteran did not exhibit symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place and memory loss for names of close relatives, own occupation, or own name, she noted that he had persistent delusions or hallucinations, a neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

As the record shows that the Veteran's PTSD with panic attacks and major depressive disorder may have increased in severity since his last VA examination, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected disability.  On remand, ongoing VA and private treatment records should also be obtained.

Furthermore, the law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

During the June 2015 VA examination, the Veteran indicated that he was strongly encouraged to retire due to his inability to work well with others at his job.  He also reported that he had been taking longer and longer to complete tasks due to reduced concentration.  In July 2016 correspondence, he indicated that he resigned from his job to become an independent contractor mainly due to his PTSD.  

In July 2016, private examiner H. G., PH.D, indicated that the Veteran would miss three or more work days per month due to his PTSD and would have to leave work early three or more days per month due to his PTSD.  She also indicated that he would not stay focused during a seven or eight hour workday more than three days per month because of his disability.  

In August 2016, private examiner, S. B., PH.D, opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level (unless he is in an accommodated and modified work setting) due to the severity of his PTSD with depression and anxiety, migraines, chronic renal insufficiency with hypertension associated with PTSD, tinnitus, bilateral hearing loss.

In light of the Veteran's lay statements, the private opinions of record and the VA examination, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records since May 2016.

2. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his psychiatric disability using a worksheet utilizing DSM-V standards.  

3. Thereafter, send the Veteran's claims file to a Vocational Rehabilitation specialist to determine the impact his service-connected disabilities of PTSD, chronic renal insufficiency, migraine headaches, tinnitus and bilateral hearing loss - either singly or cumulatively - have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  The specialist must also discuss the opinions of S. B and H. G in his/her opinion ,and whether those findings are consistent with the entirety of the lay and medical evidence of record.  A complete rationale for all opinions should be provided.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must adjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


